DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 5, 9-11, 14, and 19-31, as recited in an amendment filed on August 30, 2021, were previously subject to a final office action filed on October 26, 2021 (the “October 26, 2021 Final Office Action”).  On January 25, 2022, Applicant filed a response to the October 26, 2021 Final Office Action (the “January 25, 2022 After Final Response), which: (i) amended claims 1, 10, and 28; and (ii) requested reconsideration of claims 1, 2, 5, 9-11, 14, and 19-31 under the After Final Consideration Pilot Program 2.0 (AFCP 2.0).  On February 12, 2022, an Advisory Action was mailed to Applicant advising that the amendments in the February 12, 2022 After Final Response would not be entered, because: (1) they raised new issues that would require further consideration and/or search; and (2) they were not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
On March 24, 2022, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, requesting consideration of the previously submitted, un-entered amendments in the January 26, 2022 After Final Response (the “March 24, 2022 RCE”).  Based on the March 24, 2022 RCE, claims 1, 2, 5, 9-11, 14, and 19-31, as recited in January 26, 2022 After Final Response, are currently pending and subject to the Allowability Notice below.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Upon further consideration and based on Applicant’s amendments and remarks submitted with the January 26, 2022 After Final Response and entered by the March 24, 2022 RCE, the rejections of claims 1, 2, 5, 9-11, 14, and 19-31 under 35 U.S.C. § 103 are withdrawn.  Please see below for further clarification and complete analysis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. See MPEP § 2181 (I).  Such claim limitations are:
- “analytical engine” in line 1 of claim 7 and lines 1-2 of claim 16; and
- “communication unit” in line 2 of claim 10.
- In regard to the “analytical engine” - The specification further discloses sufficient structure for the “analytical engine,” wherein Applicant describes the analytical engine as comprising code executed in a processor. See paragraph [0009] of Applicant’s specification as filed.  Therefore, the analytical engine is interpreted as code (i.e., software) executed on a processor.
- In regard to the “communication unit” - The specification discloses sufficient structure for the “communication unit.”  In paragraphs [0068]-[0072] of Applicant’s specification as filed, Applicant discloses that its system includes a “communicative electronic device” which contains a module and unit for communication. See Applicant’s specification as filed, paragraph [0069].  The communicative electronic device includes biosensors which “can be used to collect health information about a user and report that information” to the system for subsequent health score calculations.   This function of collecting the health information of the user and reporting it to the system is the same function of “receiving health data and extrinsic data as parameters for computation of the health score” described in claim 10.  Therefore, Examiner is interpreting the phrase “a communication unit” described in claim 10 as any of the “communicative electronic devices” described in paragraph [0069] of Applicant’s specification as filed (i.e., any smart phone or cellular telephone, a personal digital assistant (PDA), netbook, laptop computer, or a device such as a heart rate or blood pressure monitor, weight measurement scales, exercise equipment, or the like) (and any of their equivalents)).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 2, 5, 9-11, 14, and 19-31 are deemed to be eligible under 35 U.S.C. § 101.  For a detailed rationale for why the claims are deemed to be patent eligible under § 101, please see the Final Office Action filed on July 17, 2019 in the file wrapper.

Claims 1, 2, 5, 9-11, 14, and 19-31 are deemed to be allowable over the prior art for the following reasons.
	Shiga et al. (Pub. No. US 2011/0201902) discloses a method for determining a health condition from an evaluation subject using a comprehensive health index (i.e., health score). See Shiga, paragraphs [0014] and [0028].  The method provides health scores of a plurality of individuals, by showing that its display means may further display the evaluation of the health condition of the user and an average value of an improvable factor in a person of the same age and gender as the evaluation subject (i.e., providing a health score of at least one other individual is the equivalent of providing health scores of a plurality of individuals). See Shiga, paragraphs [0024].  In determining the health condition of a subject, the health determining method taught in Shiga includes calculating various types of indices that may directly or indirectly influence a person’s health. See Shiga, paragraph [0049].  These indices are obtained by measurement or input. See id.  The indices are classified into categories, including a biological index (i.e., health data) and a lifestyle index (i.e., extrinsic data). See id.
The biological index includes blood pressure related index (systolic blood pressure, diastolic blood pressure), blood glucose related index (blood glucose value at time of empty stomach, as needed blood glucose value), body composition related index (weight, body fat percentage, muscle rate), and serum total cholesterol and the like. See Shiga, paragraph [0050]  The biological index is useful as information for objectively and quantitatively showing the health condition of the person (i.e., health data). See id.  The lifestyle index as an indicator of daily body activity and lifestyle habit, including exercise related index (intermittent walking time per unit time, continuous walking time, number of continuous walking, regularity of walking pattern, etc.) sleep related index (sleeping time, number of times of roll-over, number of times of breathing, etc.), diet related index (consumed amount of calorie, time of dinner, alcohol ingestion frequency, etc.), and other information (smoking habit or not, etc.). See id.  The lifestyle index basically can be controlled by his/her will, and is the target of control (improvable factor) for maintaining and improving health (i.e., extrinsic data).  The comprehensive health index (i.e., a health score of a first individual) is obtained from the calculation result of the composite indicator. See Shiga, paragraph [0052].  The “comprehensive health index” (i.e., a health score of a first individual) is the criterion indicating the relative health condition of an individual in a parent population based on the correspondence of the plurality of composite indicators and the tendency of the actual age of the large scale parent population, and the numerical value thereof. See Shiga, paragraph [0051].  The comprehensive health index includes the health age, the health deviation value (i.e., a health score), and the like. See id.
Paragraph [0046] discloses that the function related to "CHECK" includes "biological information measuring function" for measuring the daily health condition and "risk estimating function" for estimating the future risk (i.e., determining a likelihood of at least one health risk based on the received health and extrinsic data) and evaluating the comprehensive health condition from the information obtained by measurement. See Shiga, paragraph [0046].  The comprehensive health index (i.e., the first health score of the first individual) is viewed by the user on the panel display (i.e., interface) of health condition determining device (i.e., a computing device operated by a first individual). See Shiga, paragraphs [0024], [0059], and [0063].

Tran (Pat. No. US 8,684,922) discloses a patient monitoring system, which includes various monitoring devices including, a blood pressure monitor, heart rate monitor, weight scale, thermometer, spirometer, single or multiple lead electrocardiograph (ECG), a pulse oxymeter, a body fat monitor, a cholesterol monitor, a signal from a medicine cabinet, a signal from a drug container, a signal from a commonly used appliance such as a refrigerator/stove/oven/washer, or a signal from an exercise machine, such as a heart rate. See Tran, Col. 6, lines 45-60.  A module 50 monitors the patient’s vital signs such as ECG/EKG and generates warnings should problems occur. See Tran, Col. 9, lines 18-20.  In this module, vital signs can be collected and communicated to the server 20 using wired or wireless transmitters. See Tran, Col. 9, lines 20-22.  In one embodiment, the server 20 feeds the data to a statistical analyzer such as a neural network (i.e., applying artificial intelligence to the received patient data to learn statistical lifestyle data of the first individual) which has been trained to flag potentially dangerous conditions. See Tran, Col. 9, lines 22-25.  The neural network can be a back-propagation neural network, for example. See Tran, Col. 9, lines 25-26.
Once trained, the data received by the server 20 can be appropriately scaled and processed by the statistical analyzer. See Tran, Col. 9, lines 39-41.  In addition to statistical analyzers, the server 20 can process vital signs using rule-based inference engines, fuzzy logic, as well as conventional if-then logic. See Tran, Col. 9, lines 41-44.  Additionally, the server can process vital signs using Hidden Markov Models (HMMs), dynamic time warping, or template matching, among others (i.e., other examples of artificial intelligence models that are used to analyze the patient data). See Tran, Col. 9, lines 44-46.  The statistical analyzer is trained with training data where certain signals are determined to be undesirable for the patient, given his age, weight, and physical limitations, among others. See Tran, Col. 9, lines 26-29.  For example, the patient’s glucose level should be within a well-established range, and any value outside of this range is flagged by the statistical analyzer as a dangerous condition (i.e., using artificial intelligence to learn statistical lifestyle data of the first individual). See Tran, Col. 9, lines 29-31.

	Pacione et al. (Pub. No. US 2014/0221791) discloses a nutrition and activity management system that can help an individual meet weight loss goals and achieve an optimum energy balance of calories burned versus calories consumed. See Pacione, paragraph [0018].  A calculation of daily caloric intake may be performed even when the user is entering nutritional information as a check against the accuracy of the data input (i.e., verifying the integrity of at least one of the received health data and the received extrinsic data). See Pacione, paragraph [0153].  A member user may also grant access to his or her data (i.e., the first health score) to a third party (i.e., providing to at least one second computing device) such as a health care provider or a personal trainer. See Pacione, paragraph [0091].  Each authorized third party may be given a separate password (i.e., an access token) and may view the member user’s data using a conventional browser. See id.  It is therefore possible for both the user and the third party to be the recipient of the data (i.e., the access token provides access control rights by others to the first health score of the first individual). See id.  Each authorized third party (i.e., at least one other computing device) may be given a separate password and may view the member user’s data using a conventional browser (i.e., the first health score is made available to other third parties as a function of the access token). See id.  Further, Pacione discloses that [t]he member users will be those individuals who wish to have their data (i.e., health scores) stored at central monitoring unit 30. See id.  Access by such member users is controlled using passwords for security purposes (i.e., the access token provides access rights to the first health score of the first individual). See Pacione, paragraph [0090].

Ricks et al. (Pub. No.  discloses a method for scoring an individual’s overall health and wellness, using such health related information as the user’s weight, body fact percentage, blood pressure, heart rate, body temperature, calorie consumption, exercise activity, sleep measurements, etc. See Ricks, Abstract and p. 29, lines 11-14.  Health scores are presented via a website and/or mobile application. See Ricks, p. 30, lines 8-10.  Ricks further discloses that, in some stances, only the overall health score is presented, and in other instances, the individual is presented with a report card type format, including scores in each of two or more health categories and the overall health score. See Ricks, p. 30, lines 10-11.  Still further, Ricks discloses that its interfaces may display health measurements and provide related information in an easy-to-understand form. See Ricks, p. 20, lines 17-18.  The website or mobile application can be secured and require user authentication, such as via a user login prior to providing access to user health measurements and information. See Ricks, p. 20, lines 18-20.

Oswald et al. (Pub. No. US 2014/0316801) discloses a system and method for increasing user engagement with health by: providing health programs for users to select; receiving data related to a users’ health progress in a selected health program; and determining a user’s status in the selected health program. See Oswald, Abstract.  Oswald further discloses that it is old and well-known that privacy is of great concern to users of health-related applications. See Oswald, paragraph [0088].  Users are able to control access to their health related information using a privacy control dialog box, which restricts which data is stored and shared with third parties. See Oswald, paragraphs [0088]-[0092].

Sillay et al. (Pub. No. US 2014/0257047) discloses a method and system for health data collection and sharing utilizing mobile telecommunications devices and social networking features. See Sillay, paragraph [0001].  Sillay further discloses that it is old and well-known in the art of health data collection systems and method to use a secure central server to store the health related and non-health related data of users. See Sillay, paragraph [0175].  Sillay discloses that security protocols, such as the use of authentication and encryption methods, are well-known in the art of health data collection systems and are preferably used to ensure privacy, protection of sensitive data, appropriate levels of authorization to data, and non-repudiation of access to, modification of, or change of access rights to any protected sensitive data. See Sillay, paragraph [0195].  For example, Sillay further discloses that certificates associated with Client Interface Devices, Servers, other computer systems, and the individuals (individuals diagnosed with a disease, representatives, and care givers such as clinical or medical staff) ensure appropriate access control and proper identification of individuals and entities that access the data in this manner.  Logs maintained by Client Interface Devices, Servers, and other computers or computer systems and logging facilities implemented by stored programs within these devices, servers, and computers or computer systems ensure the proper maintenance of audit trails to support detection of data or data rights misuse and verification that appropriate access rights were granted prior to data access.
Guglielmo M Trovato, Behavior, nutrition and lifestyle in a comprehensive health and disease paradigm: Skills and knowledge for a predictive, preventive and personalized medicine, 3 EPMA Journal (2012), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3384462/pdf/1878-5085-3-8.pdf (last visited Apr 30, 2022), hereinafter referred to as Trovato, discloses health and disease of individuals and of populations are the result of three groups of risk factors: genetics, environment and behavior. Trovato, Abstract and First Paragraph under Introduction Section, p. 1.  Trovato discloses calculating a participant’s diet score based on consumption of foods in a Mediterranean diet, which is widely viewed as a diet that is beneficial to one’s health.  Further, nutritional guidelines and risk factor assessment skills and awareness are necessary for predicting health risks and tailoring preventative and personalized medicine. Trovato, Third Paragraph under The Cluster of Clinical Skills Section, p. 12.
However, Shiga; Tran; Pacione; Ricks; Oswald; Sillay; and Trovato, do not teach a method and system for providing health scores of a plurality of individuals, comprising: (1) “verifying, by at least one processor, integrity of at least one of the received health data and the received extrinsic data by confirming at least one of the received health data and the received extrinsic data are not less than a minimum value and not more than a maximum value”; (2) “calculating, by at least one processor, a second health score of the first individual as a function of the first health score and a respective one of the plurality of modifiable risk factors”; (3) “determining, by at least one processor, a difference between the second health score and the first health score”; and (4) “selectively outputting to the interface, by at least one processor, the second health score and, as a function of the determined difference between the second health score and the first health score, information associated with the respective one of the plurality of modifiable risk factors”, in combination with the other limitations described in independent claims 1 and 10.
Furthermore, the updated search attached to this Allowability Notice failed to generate closer prior art results.  Accordingly, claims 1 and 10, as recited in the January 26, 2022 After Final Response and entered by the March 24, 2022 RCE, are considered to be novel and non-obvious over the prior art.  Dependent claims 2, 5, 9, 11, 14, and 19-31 incorporate the allowable features of independent claims 1 and 10 through their individual dependencies on the aforementioned independent claims.  Therefore, claims 1, 2, 9-11, 14, and 19-31, as recited in the January 26, 2022 After Final Response and entered by the March 24, 2022 RCE, are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/N.A.A./Examiner, Art Unit 3686
/JOHN P GO/Primary Examiner, Art Unit 3686